

116 S468 IS: Teachers and School Leaders need Education And Development to be Empowered Resources in Schools Act
U.S. Senate
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 468IN THE SENATE OF THE UNITED STATESFebruary 13, 2019Mr. Cornyn (for himself, Mr. Warner, Mr. Scott of South Carolina, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend title II of the Higher Education Act of 1965 to provide for teacher, principal, and other
			 school leader quality enhancement.
	
 1.Short titleThis Act may be cited as the Teachers and School Leaders need Education And Development to be Empowered Resources in Schools Act or the Teachers and School LEADERS Act.
		2.Teacher, principal, and other school leader quality enhancement
 (a)DefinitionsSection 200 of the Higher Education Act of 1965 (20 U.S.C. 1021) is amended to read as follows:
				
 200.DefinitionsIn this title: (1)Arts and sciencesThe term arts and sciences means—
 (A)when referring to an organizational unit of an institution of higher education, any academic unit that offers one or more academic majors in disciplines or content areas corresponding to the academic subject matter areas in which teachers provide instruction; and
 (B)when referring to a specific academic subject area, the disciplines or content areas in which academic majors are offered by the arts and sciences organizational unit.
 (2)Children from low-income familiesThe term children from low-income families means children described in section 1124(c)(1)(A) of the Elementary and Secondary Education Act of 1965.
 (3)Comprehensive literacy instructionThe term comprehensive literacy instruction has the meaning given the term in section 2221(b) of the Elementary and Secondary Education Act of 1965.
 (4)Early childhood educatorThe term early childhood educator means an individual with primary responsibility for the education of children in an early childhood education program.
 (5)Educational service agencyThe term educational service agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
						(6)Eligible partnership
 (A)Eligible entityIn this paragraph, the term eligible entity means an entity that shall include— (i)a high-need local educational agency; and
 (ii)(I)a high-need school or a consortium of high-need schools served by the high-need local educational agency; or
 (II)as applicable, a high-need early childhood education program. (B)In generalExcept as otherwise provided in section 251, the term eligible partnership means an eligible entity that is in partnership with at least one of the following entities whose practices have a demonstrated record of success with high-need local educational agencies (including in addressing the eligible entity’s human capital needs):
 (i)A partner institution. (ii)A school, department, or program of education within such partner institution, which may include an existing teacher or school leader professional development program with proven outcomes that provides intensive and sustained collaboration between faculty, or program staff, and local educational agencies consistent with the requirements of this title.
 (iii)A school or department of arts and sciences within such partner institution. (iv)An entity operating a program that provides alternative routes to State certification of teachers or school leaders.
 (v)A public or private nonprofit educational organization. (vi)An educational service agency.
 (C)Permissive partnersAn eligible partnership may include any of the following: (i)The Governor of the State.
 (ii)The State educational agency. (iii)The State board of education.
 (iv)The State agency for higher education. (v)A business.
 (vi)A teacher organization. (vii)A high-performing local educational agency, or a consortium of such local educational agencies, that can serve as a resource to the partnership.
 (viii)A charter school (as defined in section 4310 of the Elementary and Secondary Education Act of 1965).
 (ix)A school or department within the partner institution that focuses on psychology and human development.
 (x)A school or department within the partner institution with comparable expertise in the disciplines of teaching, learning, and child and adolescent development.
 (7)English learnerThe term English learner has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (8)Evidence-basedThe term evidence-based has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (9)Exemplary teacherThe term exemplary teacher has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of 1965 as such section was in effect on the day before the enactment of the Every Student Succeeds Act.
 (10)High-need early childhood education programThe term high-need early childhood education program means an early childhood education program serving children from low-income families that is located within the geographic area served by a high-need local educational agency.
 (11)High-need local educational agencyThe term high-need local educational agency means a local educational agency— (A)for which not less than 20 percent of the children served by the agency are children from low-income families;
 (B)that serves not fewer than 10,000 children from low-income families; (C)that meets the eligibility requirements for funding under the Small, Rural School Achievement Program under section 5211(b) of the Elementary and Secondary Education Act of 1965; or
 (D)that meets the eligibility requirements for funding under the Rural and Low-Income School Program under section 5221(b) of the Elementary and Secondary Education Act of 1965.
							(12)High-need school
 (A)In generalThe term high-need school has the meaning given the term in section 2221(b) of the Elementary and Secondary Education Act of 1965.
							(B)Special rule
 (i)Designation by the SecretaryThe Secretary may, upon approval of an application submitted by an eligible partnership seeking a grant under this title, designate a school that does not qualify as a high-need school under subparagraph (A) as a high-need school for the purpose of this title. The Secretary shall base the approval of an application for designation of a school under this clause on a consideration of the information required under clause (ii), and may also take into account other information submitted by the eligible partnership.
 (ii)Application requirementsAn application for designation of a school under clause (i) shall include— (I)the number and percentage of students attending such school who are—
 (aa)age 5 through 17 in poverty counted in the most recent census data approved by the Secretary; (bb)eligible for a free or reduced price school lunch under the Richard B. Russell National School Lunch Act;
 (cc)in families receiving assistance under the State program funded under part A of title IV of the Social Security Act; or
 (dd)eligible to receive medical assistance under the Medicaid program; (II)information about the student academic achievement of students at such school; and
 (III)for a secondary school, the graduation rate for such school. (13)Highly competentThe term highly competent, when used with respect to an early childhood educator, means an educator—
 (A)with specialized education and training in development and education of young children from birth until entry into kindergarten;
 (B)with— (i)a baccalaureate degree in an academic major in the arts and sciences; or
 (ii)an associate’s degree in a related educational area; and (C)who has demonstrated a high level of knowledge and use of content and pedagogy in the relevant areas associated with quality early childhood education.
 (14)Induction programThe term induction program means a formalized program for new teachers or school leaders, during not less than the teachers’ or school leaders’ first 2 years of, respectively, teaching or leading, that is designed to provide support for, and improve the professional performance and advance the retention in the education field of, new teachers or school leaders. Such program shall promote effective teaching or leadership skills and shall include the following components:
 (A)High-quality mentoring. (B)Periodic, structured time for collaboration, including with mentors, as well as time for information-sharing among teachers, principals, other school leaders and administrators, other appropriate instructional staff, and participating faculty or program staff in the partner institution.
 (C)The application of evidence-based instructional practices. (D)Opportunities for new teachers or school leaders to draw directly on the expertise of mentors, faculty or program staff, and researchers to support the integration of evidence-based research with practice.
 (E)The development of skills in evidence-based instructional and behavioral interventions. (F)Faculty or program staff who—
 (i)model the integration of research and practice in the classroom and school; and (ii)as appropriate, assist new teachers or school leaders with the effective use and integration of technology into the classroom or school.
 (G)Interdisciplinary collaboration among exemplary teachers or school leaders, faculty or program staff, researchers, and other staff who prepare new teachers or school leaders with respect to, as applicable, the learning process, the assessment of learning, or the leadership of a school.
 (H)As applicable to the role of the teacher or school leader, assistance with the understanding of data, particularly student achievement data, and the applicability of such data in classroom instruction and school leadership.
 (I)Regular and structured observation and evaluation of new teachers by multiple evaluators, including principals or other school leaders, using valid and reliable measures of teaching skills.
 (15)MentoringThe term mentoring means the mentoring of new or prospective teachers or school leaders through a program that— (A)includes clear criteria for the selection of teacher or school leader mentors who may be program staff and who will provide role model relationships for mentees, which criteria shall be developed by the eligible partnership and based on evidence-based measures of teacher or school leader effectiveness;
 (B)as applicable, provides high-quality training for such mentors, including instructional strategies for literacy instruction and classroom management (including approaches that improve the schoolwide climate for learning, which may include positive behavioral interventions and supports);
 (C)as applicable, provides regular and ongoing opportunities for mentors and mentees to observe each other’s teaching or leading methods in classroom or school settings during the day in a high-need school in the high-need local educational agency in the eligible partnership;
 (D)provides paid release time for mentors, as applicable; (E)for teachers, provides mentoring to each mentee by a colleague who teaches in the same field, grade, or subject as the mentee;
 (F)for teachers, promotes empirically based practice of, and evidence-based research on, where applicable—
 (i)teaching and learning; (ii)assessment of student learning;
 (iii)the development of teaching skills through the use of instructional and behavioral interventions; and
 (iv)the improvement of the mentees’ capacity to measurably advance student learning; and (G)includes—
 (i)common planning time or regularly scheduled collaboration for the mentor and mentee; and (ii)as applicable, joint professional development opportunities.
 (16)ParentThe term parent has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (17)Partner institutionThe term partner institution means an institution of higher education (which may be a 2-year institution of higher education offering a dual program with a 4-year institution of higher education), a local educational agency, or a private nonprofit organization that is participating in an eligible partnership and has a teacher or school leader preparation program that—
 (A)in the case of a teacher preparation program— (i)graduates prospective teachers who exhibit strong performance on State-determined qualifying assessments for new teachers as demonstrated by—
 (I)80 percent or more of such graduates of the program who intend to enter the field of teaching having passed all of the applicable State qualification assessments for new teachers, which shall include an assessment of each prospective teacher’s subject matter knowledge in the content area in which the teacher intends to teach; or
 (II)being ranked among the highest-performing teacher preparation programs in the State as determined by the State using the State report card on teacher preparation required under section 205(b); and
 (ii)requires each student in the program— (I)to meet high academic standards or demonstrate a record of success, as determined by the institution (including prior to entering and being accepted into a program), and participate in intensive clinical experience;
 (II)preparing to become a teacher to meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, to meet the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act; and
 (III)preparing to become an early childhood educator to meet degree requirements, as established by the State, and become highly competent; and
 (B)in the case of a school leader preparation program— (i)graduates prospective principals and other school leaders who exhibit a strong record of successful school leadership as demonstrated by—
 (I)a high percentage of such graduates taking positions as school leaders, particularly in high-need schools, within 3 years of completing the program; and
 (II)a high percentage of such graduates rated effective or above in State school leader evaluation and support systems (as described in section 2101(c)(4)(B)(ii) of the Elementary and Secondary Education Act of 1965) or, if no such ratings are available, other, comparable indicators of performance;
 (ii)requires each student in the program to demonstrate strong potential to improve student academic achievement, based on a rigorous selection process that reviews a candidate’s prior academic achievement or record of professional accomplishment (including, as applicable, a demonstrated record of increasing student academic achievement for all students and for the subgroups of students defined in section 1111(c)(2) of the Elementary and Secondary Education Act of 1965 prior to a student’s being accepted into and entering a program); and
 (iii)requires each student in the program to participate in intensive clinical experience in a school-based setting (including by assuming substantial leadership responsibilities) where the student can be evaluated on leadership skills and on his or her effect on student outcomes as part of program completion.
 (18)Professional developmentThe term professional development has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (19)School leaderThe term school leader has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (20)Teaching residency programThe term teaching residency program means a school-based teacher preparation program in which a prospective teacher— (A)for one academic year, teaches alongside a mentor teacher, who is the teacher of record;
 (B)receives concurrent instruction during the year described in subparagraph (A) from an eligible partner described in any of clauses (i) through (vi) of paragraph (6)(B), which courses may be taught by local educational agency personnel or residency program faculty, in the teaching of the content area in which the teacher will become certified or licensed;
 (C)acquires effective teaching skills; and (D)prior to completion of the program, attains full State teacher certification or licensure, and, with respect to special education teachers, meets the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act.
 (21)Teaching skillsThe term teaching skills means skills that enable a teacher to— (A)increase student learning, achievement, and the ability to apply knowledge, which may include through the use of data, including data from interim, formative, and summative assessments, and student growth data, attendance, behavior, course grades, and other measures of school quality or student success to improve student achievement and to improve classroom instruction;
 (B)effectively convey and explain academic subject matter; (C)effectively teach higher-order analytical, evaluation, problem-solving, and communication skills;
 (D)employ strategies grounded in the disciplines of teaching and learning that— (i)are based on empirically based practice and evidence-based research, where applicable, related to teaching and learning;
 (ii)are specific to academic subject matter; and (iii)focus on the identification of students’ specific learning needs, particularly students with disabilities, students who are English learners, students who are gifted and talented, and students with low literacy levels, and the tailoring of academic instruction to such needs;
 (E)conduct an ongoing assessment of student learning, which may include the use of formative assessments, performance-based assessments, project-based assessments, or portfolio assessments, that measures higher-order thinking skills (including application, analysis, synthesis, and evaluation);
 (F)effectively manage a classroom, including the ability to implement positive behavioral interventions and support strategies;
 (G)communicate and work with parents, and involve parents in their children’s education; (H)use, in the case of an early childhood educator, age-appropriate and developmentally appropriate strategies and practices for children in early childhood education programs; and
 (I)effectively use data to support teaching and learning, while safeguarding each student's personally identifiable information, in accordance with section 444 of the General Education Provisions Act (20 U.S.C. 1232g, commonly known as the Family Educational Rights and Privacy Act of 1974) and related best practice.
 (22)Well-rounded educationThe term well-rounded education has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965..
 (b)Teacher and school leader quality partnership grantsPart A of title II of the Higher Education Act of 1965 (20 U.S.C. 1022 et seq.) is amended to read as follows:
				
					ATeacher and school leader quality partnership grants
 201.PurposesThe purposes of this part are to— (1)improve student achievement;
 (2)improve the quality of prospective and new teachers, principals, and other school leaders by improving the preparation of prospective teachers, principals, and other school leaders and enhancing professional development activities for new teachers, principals, and other school leaders;
 (3)hold teacher, principal, and other school leader preparation programs accountable for preparing effective teachers, principals, and other school leaders and for preparing teachers who meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification or, with regard to special education teachers, who meet the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act; and
 (4)recruit highly qualified individuals, including minorities and individuals from other occupations, into the educator workforce.
							202.Partnership grants
 (a)Program authorizedFrom amounts made available under section 209, the Secretary is authorized to award grants, on a competitive basis, to eligible partnerships, to enable the eligible partnerships to carry out the activities described in subsection (c).
 (b)ApplicationEach eligible partnership desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. Each such application shall contain—
 (1)a needs assessment of the partners in the eligible partnership with respect to— (A)the preparation, ongoing training, professional development, and retention of, as applicable to the role, general education and special education teachers, teacher leaders, principals, other school leaders, and early childhood educators; and
 (B)the placement of such individuals in areas of high need, including rural and geographically isolated communities and school leader shortage areas;
 (2)a description of the extent to which the program to be carried out with grant funds, as described in subsection (c), will prepare prospective and new teachers with strong teaching skills or prepare prospective and new school leaders with strong school leadership skills;
 (3)a description of how such program will prepare prospective and new teachers or school leaders, or both, to understand and use research and data to modify and improve classroom instruction or support instructional leadership;
 (4)a description of— (A)how the eligible partnership will coordinate strategies and activities assisted under the grant with other teacher and school leader preparation or professional development programs, including programs funded under title II and other provisions of the Elementary and Secondary Education Act of 1965 and the Individuals with Disabilities Education Act, and through the National Science Foundation; and
 (B)how the activities of the partnership will be consistent with State, local, and other education reform activities that promote teacher or school leader quality and student academic achievement;
 (5)an assessment that describes the resources available to the eligible partnership, including— (A)the integration of funds from other related sources;
 (B)the intended use of the grant funds; and (C)the commitment of the resources of the partnership to the activities assisted under this section, including financial support, faculty or program staff participation, and time commitments, and to the continuation of the activities when the grant ends;
 (6)a description of— (A)how the eligible partnership will meet the purposes of this part;
 (B)how the partnership will carry out the activities required under subsection (d), (e), or (f) based on the needs identified in paragraph (1), with the goal of improving student academic achievement;
 (C)if the partnership chooses to use funds under this section for a project or activities under subsection (g), how the partnership will carry out such project or required activities based on the needs identified in paragraph (1), with the goal of improving student academic achievement;
 (D)the partnership’s evaluation plan under section 204(a); (E)how the partnership will align the teacher or school leader preparation program under subsection (c) with—
 (i)as applicable, State early learning standards for early childhood education programs and the relevant domains of early childhood development; and
 (ii)challenging State academic standards under section 1111(b)(2) of the Elementary and Secondary Education Act of 1965, established by the State in which the partnership is located;
 (F)with respect to a grant for a teacher preparation program or school leadership preparation program, how the partnership will prepare or support general education teachers to teach students with disabilities, including training related to participation as a member of individualized education program teams, as defined in section 614(d)(1)(B) of the Individuals with Disabilities Education Act;
 (G)with respect to a grant for a teacher preparation program or school leadership preparation program, how the partnership will prepare or support general education and special education teachers to teach students who are English learners;
 (H)with respect to a grant for a teacher preparation program, how faculty at the partner institution will work, during the term of the grant, with teachers to meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, who meet the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act, in the classrooms of high-need schools served by the high-need local educational agency in the partnership to—
 (i)provide high-quality professional development activities to strengthen the content knowledge and teaching skills of elementary school and secondary school teachers; and
 (ii)train other classroom teachers to provide comprehensive literacy instruction; (I)with respect to a grant for a teacher preparation program, how the partnership will design, implement, or enhance a year-long and rigorous teaching preservice clinical program component;
 (J)how the partnership will support in-service professional development strategies and activities; (K)how the partnership will recruit program participants, including, as practicable, how it will ensure that individuals who enter principal or other school leader preparation programs have prior teaching or other appropriate experience; and
 (L)how the partnership will collect, analyze, and use data on the retention of, as applicable, teachers, principals, other school leaders, and early childhood educators in schools and early childhood education programs located in the geographic area served by the partnership to evaluate the effectiveness of the partnership’s teacher and school leader support system;
 (7)with respect to an induction program carried out pursuant to paragraph (1)(B)(iv) or (3) of subsection (d)—
 (A)as applicable, a demonstration that the schools and departments within the institution of higher education that are part of the induction program will effectively prepare teachers, including providing content expertise and expertise in teaching, as appropriate;
 (B)a demonstration of the eligible partnership’s capability and commitment to, and the accessibility to and involvement of faculty or program staff in, the use of evidence-based practice and research on teaching and learning;
 (C)a description of how the teacher preparation program will design and implement an induction program to support, through not less than the first 2 years of teaching, all new teachers who are prepared by the teacher preparation program in the partnership and who teach in the high-need local educational agency in the partnership and, to the extent practicable, all new teachers who teach in such high-need local educational agency, in the further development of the new teachers’ teaching skills, including the use of mentors who are trained and compensated by such program for the mentors’ work with new teachers; and
 (D)a description of how faculty involved in the induction program will be able to substantially participate in an early childhood education program or an elementary school or secondary school classroom setting, as applicable, including release time and receiving workload credit for such participation; and
 (8)with respect to a school leadership residency program carried out under subsection (f), a description of how the program will address the school leadership needs of the geographic area to be served.
								(c)Use of grant funds
 (1)In generalAn eligible partnership that receives a grant under this section shall use the grant funds to carry out a program for the pre-baccalaureate preparation of teachers, the post-baccalaureate preparation of teachers, school leaders, or teacher leaders under subsection (d), a teaching residency program under subsection (e), a school leadership residency program under subsection (f), or a combination of such programs.
 (2)Clinical experiences and interactionsAn eligible partnership that receives a grant under this section may use not more than 10 percent of the grant funds to—
 (A)encourage the preservice and inservice clinical experiences and interactions of prospective and resident teachers or school leaders to inform the design of high-quality professional development, as described in section 8101(42) of the Elementary and Secondary Education Act of 1965, and induction programs for new teachers, if the student teaching or teaching residency program school and the placement school of such teachers are served by the same local educational agency;
 (B)improve teacher or school leader preparation programs’ clinical experiences, interactions, and curricula to identify skill deficiencies of prospective teachers or school leaders; and
 (C)create a feedback loop using data between teacher or school leader preparation programs and local educational agencies’ professional development for new teachers or school leaders.
									(d)Partnership grants for pre-Baccalaureate preparation of teachers, post-Baccalaureate preparation of
 teachers, teacher leaders, or school leadersAn eligible partnership that receives a grant to carry out an effective program for the pre-baccalaureate preparation of teachers or post-baccalaureate preparation of teachers, teacher leaders, or school leaders shall carry out a program that includes all of the following:
								(1)Reforms
 (A)In generalImplementing reforms, described in subparagraph (B), within each teacher preparation program and, as applicable, each preparation program for early childhood education programs, of the eligible partnership that is assisted under this section, to hold each program accountable for—
 (i)preparing, as applicable— (I)new or prospective teachers to meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification or, with regard to special education teachers, who meet the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act (including teachers in rural school districts who may teach multiple subjects, special educators, and teachers of students who are English learners);
 (II)such teachers, school leaders, and early childhood educators, to understand empirically based practice and evidence-based research related to teaching and learning and the applicability of such practice and research, including through the effective use of technology, instructional techniques, and strategies consistent with the principles of universal design for learning, and through positive behavioral interventions and support strategies to improve student achievement; and
 (III)as applicable, early childhood educators to be highly competent; and (ii)promoting strong teaching and leading skills and techniques for early childhood educators to improve children’s cognitive, social, emotional, and physical development.
 (B)Required reformsThe reforms described in subparagraph (A) shall include, as applicable— (i)implementing teacher preparation program curriculum changes that improve, evaluate, and assess how well all prospective and new teachers develop teaching skills;
 (ii)using empirically based practice and evidence-based research, where applicable, about teaching and learning so that all prospective teachers and, as applicable, early childhood educators—
 (I)understand and can implement research-based teaching practices in classroom instruction; (II)have knowledge of student learning methods;
 (III)possess skills to analyze student academic achievement data and other measures of student learning, and use such data and measures to improve classroom instruction;
 (IV)possess teaching skills and an understanding of effective instructional strategies across all applicable content areas that enable general education and special education teachers and early childhood educators to—
 (aa)meet the specific learning needs of all students, including students with disabilities, students who are English learners, students who are gifted and talented, students with low literacy levels and, as applicable, children in early childhood education programs; and
 (bb)differentiate instruction for such students; (V)can effectively participate as a member of the individualized education program team, as defined in section 614(d)(1)(B) of the Individuals with Disabilities Education Act; and
 (VI)can effectively provide comprehensive literacy instruction; (iii)ensuring collaboration with departments, programs, or units of a partner institution outside of the teacher preparation program in all academic content areas to ensure that prospective teachers receive training in both teaching and relevant content areas in order to meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification or, with regard to special education teachers, who meet the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act, which may include training in multiple subjects to teach multiple grade levels as may be needed for individuals preparing to teach in rural communities and for individuals preparing to teach students with disabilities;
 (iv)developing and implementing an induction program; (v)developing admissions goals and priorities aligned with the hiring objectives of the high-need local educational agency in the eligible partnership; and
 (vi)implementing program and curriculum changes, as applicable, to ensure that prospective teachers have the requisite content knowledge, preparation, and degree to teach Advanced Placement or International Baccalaureate courses successfully.
 (2)Clinical experience and interactionDeveloping and improving a sustained and high-quality preservice clinical education program to further develop the teaching skills of all prospective teachers and, as applicable, early childhood educators, involved in the program. Such program shall do the following:
 (A)Incorporate year-long opportunities for enrichment, including— (i)clinical learning in classrooms in high-need schools served by the high-need local educational agency in the eligible partnership, and identified by the eligible partnership; and
 (ii)closely supervised interaction between prospective teachers and faculty or program staff, experienced teachers, principals, other administrators, and other school leaders at early childhood education programs (as applicable), elementary schools, or secondary schools, and providing support for such interaction.
 (B)Integrate pedagogy and classroom practice and promote effective teaching skills in academic content areas.
 (C)Provide high-quality teacher mentoring. (D)Be offered over the course of a program of teacher preparation.
 (E)Be tightly aligned with coursework (and may be developed as a fifth year of a teacher preparation program).
 (F)Where feasible, allow prospective teachers to learn to teach in the same local educational agency in which the teachers will work, learning the instructional initiatives and curriculum of that local educational agency.
 (G)As applicable, provide training and experience to enhance the teaching skills of prospective teachers to better prepare such teachers to meet the unique needs of teaching in rural or urban communities.
 (H)Provide support and training for individuals participating in an activity for prospective or new teachers described in this paragraph or paragraph (1) or (3), and for individuals who serve as mentors for such teachers, based on each individual’s experience. Such support may include—
 (i)with respect to a prospective teacher or a mentor, release time for such individual’s participation;
 (ii)with respect to a faculty member, receiving course workload credit and compensation for time teaching in the eligible partnership’s activities; and
 (iii)with respect to a mentor, a stipend, which may include bonus, differential, incentive, or performance pay, based on the mentor’s extra skills and responsibilities.
 (3)Induction programs for new teachers or school leadersCreating an induction program for new teachers or school leaders, or, in the case of an early childhood education program, providing mentoring or coaching for new early childhood educators.
 (4)Support and training for participants in early childhood education programsIn the case of an eligible partnership focusing on early childhood educator preparation, implementing initiatives that increase compensation for early childhood educators who attain associate or baccalaureate degrees in early childhood education.
 (5)Teacher or school leader recruitmentDeveloping and implementing effective mechanisms (which may include alternative routes to State certification of teachers) to ensure that the eligible partnership is able to recruit qualified individuals to meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification or, with regard to special education teachers, who meet the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act, or to become school leaders, through the activities of the eligible partnership, which may include an emphasis on recruiting into the teaching or school leadership professions—
 (A)individuals from underrepresented populations; (B)individuals to teach or lead in rural communities or high-need schools and teach in teacher shortage areas, including mathematics, science, special education, and the instruction of students who are English learners; and
 (C)mid-career professionals from other occupations, former military personnel, and recent college graduates with a record of academic distinction.
 (6)Literacy trainingStrengthening the literacy teaching skills of prospective and, as applicable, new elementary school and secondary school teachers—
 (A)to implement programs of comprehensive literacy instruction; (B)to use screening, diagnostic, formative, and summative assessments to determine students’ literacy levels, difficulties, and growth in order to improve classroom instruction and improve student reading and writing skills;
 (C)to provide individualized, intensive, and targeted literacy instruction for students with deficiencies in literacy skills; and
 (D)to integrate literacy skills in the classroom across subject areas. (7)Support and training for teacher leadersIn the case of an eligible partnership focusing on teacher leader preparation, providing activities designed to enable experienced teachers to serve effectively as teacher leaders.
 (8)Support and training for school leadersIn the case of an eligible partnership focusing on school leader preparation, providing high-quality, differentiated, school-level support services and training, to the extent feasible, to enable current principals and instructional leadership teams to support teachers, teacher leaders, and other school staff.
								(e)Partnership grants for the establishment of teaching residency programs
 (1)In generalAn eligible partnership receiving a grant to carry out an effective teaching residency program shall carry out a program that includes all of the following activities:
 (A)Supporting a teaching residency program described in paragraph (2) for high-need subjects and areas, as determined by the needs of the high-need local educational agency in the partnership.
 (B)Placing graduates of the teaching residency program in cohorts that facilitate professional collaboration, both among graduates of the teaching residency program and between such graduates and mentor teachers in the receiving school.
 (C)Ensuring that teaching residents who participate in the teaching residency program receive— (i)effective preservice preparation as described in paragraph (2);
 (ii)teacher mentoring; (iii)support required through the induction program as the teaching residents enter the classroom as new teachers; and
 (iv)the preparation described in subparagraphs (A), (B), and (C) of subsection (d)(2). (2)Teaching residency programs (A)Establishment and designA teaching residency program under this paragraph shall be a program based upon models of successful teaching residencies that serves as a mechanism to prepare teachers for success in the high-need schools in the eligible partnership, and shall be designed to include the following characteristics of successful programs:
 (i)The integration of pedagogy, classroom practice, and teacher mentoring. (ii)Engagement of teaching residents in rigorous graduate-level coursework to earn a master’s degree while undertaking a guided teaching apprenticeship.
 (iii)Experience and learning opportunities alongside a trained and experienced mentor teacher— (I)whose teaching shall complement the residency program so that classroom clinical practice is tightly aligned with coursework;
 (II)who shall have extra responsibilities as a teacher leader of the teaching residency program, as a mentor for residents, and as a teacher coach during the induction program for new teachers, and for establishing, within the program, a learning community in which all individuals are expected to continually improve their capacity to advance student learning; and
 (III)who may be relieved from teaching duties as a result of such additional responsibilities. (iv)The establishment of clear criteria for the selection of mentor teachers based on measures of teacher effectiveness and the appropriate subject area knowledge. Evaluation of teacher effectiveness shall be based on, but not limited to, observations of the following:
 (I)Planning and preparation, including demonstrated knowledge of content, pedagogy, and assessment, including the use of formative and diagnostic assessments to improve student learning.
 (II)Appropriate instruction that engages students with different learning styles. (III)Collaboration with colleagues to improve instruction.
 (IV)Analysis of gains in student learning, based on multiple measures that are valid and reliable and that, when feasible, may include valid, reliable, and objective measures of the influence of teachers on the rate of student academic progress.
 (V)In the case of mentor candidates who will be mentoring new or prospective literacy and mathematics coaches or instructors, appropriate skills in comprehensive literacy instruction, teacher training in comprehensive literacy strategies to ensure students receive a well-rounded education, and teacher training in mathematics instructional strategies, as appropriate.
 (v)Grouping of teaching residents in cohorts to facilitate professional collaboration among such residents.
 (vi)The development of admissions goals and priorities— (I)that are aligned with the hiring objectives of the local educational agency partnering with the program, as well as the instructional initiatives and curriculum of such agency, in exchange for a commitment by such agency to hire qualified graduates from the teaching residency program; and
 (II)which may include consideration of applicants who reflect the communities in which they will teach as well as consideration of individuals from underrepresented populations in the teaching profession.
 (vii)Support for residents, once the teaching residents are hired as teachers of record, through an induction program, professional development, and networking opportunities to support the residents through not less than the residents’ first 2 years of teaching.
										(B)Selection of individuals as teacher residents
 (i)Eligible individualIn order to be eligible to be a teacher resident in a teaching residency program under this paragraph, an individual shall—
 (I)be a recent graduate of a 4-year institution of higher education or a mid-career professional from outside the field of education possessing strong content knowledge or a record of professional accomplishment; and
 (II)submit an application to the teaching residency program. (ii)Selection criteriaAn eligible partnership carrying out a teaching residency program under this subsection shall establish criteria for the selection of eligible individuals to participate in the teaching residency program based on the following characteristics:
 (I)Strong content knowledge or record of accomplishment in the field or subject area to be taught. (II)Strong verbal and written communication skills, which may be demonstrated by performance on appropriate tests.
 (III)Other attributes linked to effective teaching, which may be determined by interviews or performance assessments, as specified by the eligible partnership.
											(C)Stipends or salaries; applications; agreements; repayments
 (i)Stipends or salariesA teaching residency program under this subsection shall provide a one-year living stipend or salary to teaching residents during the one-year teaching residency program.
 (ii)Applications for stipends or salariesEach teacher residency candidate desiring a stipend or salary during the period of residency shall submit an application to the eligible partnership at such time, and containing such information and assurances, as the eligible partnership may require.
 (iii)Agreements to serveEach application submitted under clause (ii) shall contain or be accompanied by an agreement that the applicant will—
 (I)serve as a full-time teacher for a total of not less than 3 academic years immediately after successfully completing the one-year teaching residency program;
 (II)fulfill the requirement under subclause (I) by teaching in a high-need school served by the high-need local educational agency in the eligible partnership and teach a subject or area that is designated as high need by the partnership;
 (III)provide to the eligible partnership a certificate, from the chief administrative officer of the local educational agency in which the resident is employed, of the employment required in subclauses (I) and (II) at the beginning of, and upon completion of, each year or partial year of service;
 (IV)meet the applicable State licensure requirements, including any requirements for certification obtained through alternative routes to certification, or with regard to special education teachers, who meet the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act, when the applicant begins to fulfill the service obligation under this clause; and
 (V)comply with the requirements set by the eligible partnership under clause (iv) if the applicant is unable or unwilling to complete the service obligation required by this clause.
											(iv)Repayments
 (I)In generalA grantee carrying out a teaching residency program under this paragraph shall require a recipient of a stipend or salary under clause (i) who does not complete, or who notifies the partnership that the recipient intends not to complete, the service obligation required by clause (iii) to repay such stipend or salary to the eligible partnership, together with interest, at a rate specified by the partnership in the agreement, and in accordance with such other terms and conditions specified by the eligible partnership, as necessary.
 (II)Other terms and conditionsAny other terms and conditions specified by the eligible partnership may include reasonable provisions for pro-rata repayment of the stipend or salary described in clause (i) or for deferral of a teaching resident’s service obligation required by clause (iii), on grounds of health, incapacitation, inability to secure employment in a school served by the eligible partnership, being called to active duty in the Armed Forces of the United States, or other extraordinary circumstances.
 (III)Use of repaymentsAn eligible partnership shall use any repayment received under this clause to carry out additional activities that are consistent with the purposes of this subsection.
											(f)Partnership grants for the establishment of school leadership residency programs
 (1)In generalAn eligible partnership that receives a grant under this section may carry out an effective school leadership residency program, which may be carried out in partnership with a local educational agency located in a rural area.
 (2)School leadership residency program describedA school leadership residency program under this subsection shall be a school-based preparation program for principals, other school leaders, early childhood education program directors, or a combination of those individuals in which a participant—
 (A)for 1 academic year, engages in sustained and rigorous clinical learning with substantial leadership responsibilities and opportunity to practice and be evaluated in an authentic school or early childhood education program setting; and
 (B)during that academic year— (i)participates in evidence-based coursework that is aligned with leadership standards and includes evaluation of candidates throughout the program and that is integrated with clinical residency experience; and
 (ii)receives support from a mentor principal or other effective school leader or early childhood education director.
 (3)Program activitiesA school leadership residency program under this subsection shall include all of the following activities:
 (A)Preparing individuals enrolled or preparing to enroll in school leadership programs for careers as principals, early childhood education program directors, or other school leaders (including individuals preparing to work in local educational agencies located in rural areas who may perform multiple duties in addition to the role of a school leader).
 (B)Using evidence-based coursework that is aligned with school leadership standards (defined by the eligible partnership) and includes embedded participant assessments to evaluate candidates before program completion, training prospective principals and other school leaders to effectively—
 (i)provide instructional leadership, including by creating and maintaining a data-driven, professional learning community, within the leader’s school;
 (ii)provide a climate conducive to the professional development of teachers, with a focus on improving student academic achievement and the development of effective instructional leadership skills;
 (iii)understand the teaching and assessment skills needed to support successful classroom instruction and to use data to evaluate teacher instruction and drive teacher and student learning;
 (iv)manage resources and school time to improve student academic achievement and ensure the school environment is safe;
 (v)engage and involve parents, community members, the local educational agency, businesses, and other community leaders, to leverage additional resources to improve student academic achievement; and
 (vi)understand how students learn and develop in order to increase academic achievement for all students and provide a well-rounded education.
 (C)Ensuring that individuals who participate in the school leadership residency program receive— (i)effective preservice preparation as described in subparagraphs (B) and (D);
 (ii)mentoring; (iii)continuous feedback throughout the program on their progress; and
 (iv)if applicable, full State certification or licensure to become a school leader. (D)Developing and improving a sustained and high-quality preservice clinical education program to further develop the leadership skills of all prospective school leaders involved in the program. Such clinical education program shall do the following:
 (i)Incorporate year-long opportunities for sustained, intensive, collaborative, and high-quality job-embedded practice, including—
 (I)clinical learning in high-need schools served by the high-need local educational agency or a local educational agency located in a rural area in the eligible partnership and identified by the eligible partnership;
 (II)closely supervised interaction between prospective school leaders and faculty or program staff, new and experienced teachers, and new and experienced school leaders, in such high-need schools; and
 (III)substantial school leadership responsibilities where a program participant is responsible for improving the practice and performance of a subset of teachers or an interim school leader, and receives ongoing evaluation and feedback.
 (ii)Integrate pedagogy and practice and promote effective leadership skills, meeting the unique needs of urban, rural, or geographically isolated communities, as applicable.
 (iii)Provide for mentoring of new school leaders. (E)Creating a new induction program or aligning with existing induction programs for new school leaders.
 (F)Developing and implementing effective mechanisms to ensure that the eligible partnership is able to recruit qualified individuals to become school leaders through the activities of the eligible partnership, which—
 (i)may include recruitment that is informed by the needs of the geographic area to be served and a rigorous selection process that is based on competencies that are predictive of success as a school leader; and
 (ii)may include an emphasis on recruiting into school leadership professions— (I)individuals from underrepresented populations;
 (II)individuals to serve as principals or other school leaders in areas of high need, including rural and geographically isolated communities and school leader shortage areas;
 (III)mid-career professionals from other occupations; (IV)former military personnel; and
 (V)recent college graduates with past teaching experience and a record of academic distinction.
 (G)Ongoing review and improvement of the program. (g)Partnership with digital education content developerAn eligible partnership that receives a grant under this section may use grant funds provided to carry out the activities described in subsection (d) or (e), or both, to partner with a television public broadcast station, as defined in section 397(6) of the Communications Act of 1934 (47 U.S.C. 397(6)), or another entity that develops digital educational content, for the purpose of improving the quality of teacher or school leader preparation programs or to enhance the quality of preservice training for prospective teachers or school leaders.
 (h)Evaluation and reportingThe Secretary shall— (1)evaluate the programs assisted under this section; and
 (2)make publicly available a report detailing the Secretary’s evaluation of each such program. (i)Consultation (1)In generalMembers of an eligible partnership that receives a grant under this section shall engage in regular consultation throughout the development and implementation of programs and activities carried out under this section.
 (2)Regular communicationTo ensure timely and meaningful consultation as described in paragraph (1), regular communication shall occur among all members of the eligible partnership, including the high-need local educational agency. Such communication shall continue throughout the implementation of the grant and the assessment of programs and activities under this section.
 (3)Written consentThe Secretary may approve changes in grant activities of a grant under this section only if the eligible partnership submits to the Secretary a written consent of such changes signed by all members of the eligible partnership.
 (j)ConstructionNothing in this section shall be construed to prohibit an eligible partnership from using grant funds to coordinate with the activities of eligible partnerships in other States or on a regional basis through Governors, State boards of education, State educational agencies, State agencies responsible for early childhood education, local educational agencies, or State agencies for higher education.
 (k)Supplement, not supplantFunds made available under this section shall be used to supplement, and not supplant, other Federal, State, and local funds that would otherwise be expended to carry out activities under this section.
							203.Administrative provisions
							(a)Duration; number of awards; payments
 (1)DurationA grant awarded under this part shall be awarded for a period of 5 years. (2)Number of awardsAn eligible partnership may not receive more than 1 grant during a 5-year period. Nothing in this title shall be construed to prohibit an individual member, that can demonstrate need, of an eligible partnership that receives a grant under this title, from entering into another eligible partnership consisting of new members and receiving a grant with such other eligible partnership before the 5-year period described in the preceding sentence applicable to the eligible partnership with which the individual member has first partnered has expired.
								(b)Peer review
 (1)PanelThe Secretary shall provide the applications submitted under this part to a peer review panel for evaluation. With respect to each application, the peer review panel shall initially recommend the application for funding or for disapproval.
 (2)PriorityThe Secretary, in funding applications under this part, shall give priority— (A)to eligible partnerships that include a partner institution whose teacher or school leader preparation program has a rigorous selection process to ensure the highest quality of students entering such program;
 (B)to high-quality applicants, including those whose practices have the strongest evidence of effectiveness in preparing teachers, teacher leaders, principals, or other school leaders;
 (C)to the equitable geographic distribution of grants among rural and urban areas; and (D)to applicants from a broad base of eligible partnerships that involve businesses and community organizations.
 (3)Secretarial selectionThe Secretary shall determine, based on the peer review process, which applications shall receive funding and the amounts of the grants. In determining grant amounts, the Secretary shall take into account the total amount of funds available for all grants under this part and the types of activities proposed to be carried out by the eligible partnership.
								(c)Matching requirements
 (1)In generalEach eligible partnership receiving a grant under this part shall provide, from non-Federal sources, an amount equal to 50 percent of the amount of the grant, which may be provided in cash or in-kind, to carry out the activities supported by the grant.
 (2)WaiverThe Secretary may waive all or part of the matching requirement described in paragraph (1) for any fiscal year for an eligible partnership if the Secretary determines that applying the matching requirement to the eligible partnership would result in serious hardship or an inability to carry out the authorized activities described in this part.
 (d)Limitation on administrative expensesAn eligible partnership that receives a grant under this part may use not more than 2 percent of the funds provided to administer the grant.
							204.Accountability and evaluation
 (a)Eligible partnership evaluationEach eligible partnership submitting an application for a grant under this part shall establish, and include in such application, an evaluation plan that includes strong and measurable performance objectives. The plan shall include objectives and measures for increasing the following:
 (1)For teacher preparation programs, each of the following: (A)Achievement for all prospective and new teachers, as measured by the eligible partnership.
 (B)Teacher retention in the first 3 years of a teacher’s career. (C)Improvement in the pass rates and scaled scores for initial State certification or licensure of teachers.
 (D)The percentage of teachers who meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, who meet the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act hired by the high-need local educational agency with respect to each of the following:
 (i)Participating in the eligible partnership.
 (ii)Who are members of underrepresented groups.
 (iii)Who teach high-need academic subject areas, as determined by the State, which may include reading, mathematics, science, and foreign language, including less commonly taught languages and critical foreign languages.
 (iv)Who teach in high-need areas, as determined by the State, which may include special education, language instruction educational programs for students who are English learners, and early childhood education.
 (v)Who teach in high-need schools, disaggregated by the elementary school and secondary school levels.
 (E)As applicable, the percentage of early childhood education program classes in the geographic area served by the eligible partnership taught by early childhood educators who are highly competent.
 (F)As applicable, the percentage of teachers trained— (i)to integrate technology effectively into curricula and instruction, including technology consistent with the principles of universal design for learning; and
 (ii)to use technology effectively to collect, manage, and analyze data to improve teaching and learning for the purpose of improving student academic achievement.
 (2)For school leader preparation programs, each of the following: (A)The percentage of program participants who complete the program.
 (B)The percentage of program participants who, subsequent to completing the program, receive full State licensure for positions in school leadership.
 (C)The percentage of program completers who subsequently take school leadership positions in the high-need local educational agencies participating in the eligible partnership.
 (D)The percentage of program completers who subsequently take school leadership positions in the high-need schools served by the high-need local educational agencies participating in the eligible partnership.
 (E)The percentage of program completers retained in school leadership positions in the high-need local educational agencies participating in the eligible partnership and in the high-need schools served by such agencies for 3 or more years.
 (b)InformationAn eligible partnership receiving a grant under this part shall ensure that teachers, principals, other school leaders, principal supervisors, school superintendents, faculty, program staff, and leadership at institutions of higher education located in the geographic areas served by the eligible partnership are provided information, including through electronic means, about the activities carried out with funds under this part.
 (c)Revised applicationIf the Secretary determines that an eligible partnership receiving a grant under this part is not making substantial progress in meeting the purposes, goals, objectives, and measures of the grant, as appropriate, by the end of the third year of a grant under this part, then the Secretary—
 (1)shall cancel the grant; and (2)may use any funds returned or available because of such cancellation under paragraph (1) to—
 (A)increase other grant awards under this part; or (B)award new grants to other eligible partnerships under this part.
 (d)Evaluation, research, and disseminationFrom amounts appropriated under section 209, the Secretary, acting through the Director of the Institute of Education Sciences shall—
 (1)carry out an independent evaluation to measure the effectiveness of the programs operated by partnerships assisted under this part;
 (2)carry out research to identify effective teacher and school leader preparation practices; (3)report the findings regarding such evaluation and research to the authorizing committees; and
 (4)broadly disseminate information— (A)on effective practices, including on successful practices developed by eligible partnerships under this part; and
 (B)regarding such practices that were found to be ineffective. 205.Accountability for programs that prepare teachers and school leaders (a)Institutional and program report cards on the quality of teacher and school leader preparation (1)Report cardEach institution of higher education that conducts a traditional teacher or school leader preparation program or an alternative route to State teacher or school leader certification or licensure program and that enrolls students receiving Federal assistance under this Act, and each additional entity within the State that conducts an alternative route to a State teacher or school leader certification program and receives funds under this title, shall report annually to the State and the general public, in a uniform and comprehensible manner that conforms with the definitions and methods established by the Secretary, the following:
									(A)Goals and assurances
 (i)For the most recent year for which the information is available for the institution or other entity—
 (I)whether the goals and objectives set under section 206 or 204(a)(2), as applicable, have been met; and
 (II)a description of the activities the institution or entity implemented to achieve such goals or objectives.
 (ii)A description of the steps the institution or entity is taking to improve its performance in meeting the annual goals set under section 206.
 (iii)A description of the activities the institution or entity has implemented to meet the assurances provided under section 206.
 (B)Pass rates and scaled scoresFor the most recent year for which the information is available for those students who took the assessments used for teacher or school leader certification or licensure by the State in which the program is located and are enrolled in the traditional teacher or school leader preparation program or alternative routes to State certification or licensure program, and for those who have taken such assessments and have completed the traditional teacher or school leader preparation program or alternative routes to teacher or school leader State certification or licensure program during the 2-year period preceding such year, for each of such assessments—
 (i)the percentage of students who have completed 100 percent of the nonclinical coursework and taken the assessment who pass such assessment;
 (ii)the percentage of all students who passed such assessment; (iii)the percentage of students who have taken such assessment who enrolled in and completed the traditional teacher preparation program or alternative routes to State certification or licensure program, as applicable;
 (iv)the average scaled score for all students who took such assessment; (v)a comparison of the program’s pass rates with the average pass rates for programs in the State; and
 (vi)a comparison of the program’s average scaled scores with the average scaled scores for programs in the State.
 (C)Program information and outcomesA description of— (i)the criteria for admission into the program and the program's admission rate;
 (ii)the number of students in the program, disaggregated by race, ethnicity, and gender; (iii)the average number of hours of clinical experience required for those in the program;
 (iv)the total number and percentage of program entrants who complete the program; (v)the total number and percentage of program completers who become certified or licensed as teachers or school leaders and the total number and the percentage of program completers who are hired as teachers, disaggregated by subject and area of certification or licensure, or as school leaders within 3 years; and
 (vi)if valid and reliable data are available, the total number and percentage of program completers placed as principals who are rated effective or above on school leader evaluation and support systems after 3 years of leading a school.
 (D)StatementIn States that require approval or accreditation of teacher or school leader preparation programs, a statement of whether the institution’s program is so approved or accredited, and by whom.
 (E)Designation as low-performingWhether the program has been designated as low-performing by the State under section 207(a). (F)Use of technologyA description of the activities, including activities consistent with the principles of universal design for learning, that prepare teachers to integrate technology effectively into curricula and instruction, and to use technology effectively to collect, manage, and analyze data in order to improve teaching and learning for the purpose of increasing student academic achievement.
 (G)Teacher trainingA description of the activities that prepare general education and special education teachers to teach students with disabilities effectively, including training related to participation as a member of individualized education program teams, as defined in section 614(d)(1)(B) of the Individuals with Disabilities Education Act, and to effectively teach students who are English learners.
 (2)ReportEach eligible partnership receiving a grant under section 202 shall report annually on the progress of the eligible partnership toward meeting the purposes of this part and the objectives and measures described in section 204(a).
 (3)FinesThe Secretary may impose a fine not to exceed $27,500 on an institution of higher education or other entity for failure to provide the information described in this subsection in a timely or accurate manner.
 (4)Special ruleIn the case of an institution of higher education that conducts a traditional teacher or school leader preparation program or alternative routes to State teacher or school leader certification or licensure program and has fewer than 10 scores reported on any single initial teacher certification or licensure assessment during an academic year, the institution shall collect and publish information, as required under paragraph (1)(B), with respect to an average pass rate and scaled score on each State certification or licensure assessment taken over a 3-year period.
								(b)State report card on the quality of teacher and school leader preparation
 (1)In generalEach State that receives funds under this Act shall provide to the Secretary and make widely available and easily accessible to the general public, in a uniform and comprehensible manner that conforms with the definitions and methods established by the Secretary, an annual State report card on the quality of teacher and school leader preparation in the State, both for traditional teacher and school leader preparation programs and for alternative routes to State teacher or school leader certification or licensure programs, which shall include not less than the following:
 (A)A description of the reliability and validity of the teacher and school leader certification and licensure assessments, and any other certification and licensure requirements, used by the State.
 (B)The standards and criteria that prospective teachers must meet to attain initial teacher certification or licensure and to be certified or licensed to teach particular academic subjects, areas, or grades within the State.
 (C)A description of how the assessments and requirements described in subparagraph (A) are aligned with the challenging State academic standards required under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 and, as applicable, State early learning standards for early childhood education programs.
 (D)For each institution of higher education located in the State and each other entity located in the State that operates a teacher or school leader preparation program, including those that offer an alternative route for teacher or school leader certification or licensure, including for each of the assessments used by the State for teacher or school leader certification or licensure—
 (i)the percentage of students at such institution or entity who take and pass the assessment; and (ii)the average scaled score of individuals participating in such a program, or who have completed such a program during the 2-year period preceding the first year for which the annual State report card is provided, who took each such assessment.
 (E)A description of alternative routes to teacher certification or licensure in the State (including any such routes operated by entities that are not institutions of higher education), if any, including, for each of the assessments used by the State for teacher certification or licensure—
 (i)the percentage of individuals participating in such routes, or who have completed such routes during the 2-year period preceding the date for which the determination is made, who passed each such assessment; and
 (ii)the average scaled score of individuals participating in such routes, or who have completed such routes during the 2-year period preceding the first year for which the annual State report card is provided, who took each such assessment.
 (F)A description of the State’s criteria for assessing the performance of teacher preparation programs within institutions of higher education in the State. Such criteria shall include indicators of the academic content knowledge and teaching skills of students enrolled in such programs.
 (G)For each teacher and school leader preparation program in the State— (i)the criteria for admission into the program;
 (ii)the number of students in the program, disaggregated by race, ethnicity, and gender (except that such disaggregation shall not be required in a case in which the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student);
 (iii)the average number of hours of supervised clinical experience required for those in the program; and
 (iv)the number of full-time equivalent faculty, adjunct faculty, and students in supervised clinical experience.
 (H)If valid and reliable data are available, for each school leader preparation program in the State, the total number and percentage of program completers placed as principals who are rated effective or above on school leader evaluation and support systems after 3 years of leading a school.
 (I)For the State as a whole, and for each teacher preparation program in the State, the number of teachers prepared, in the aggregate and reported separately by—
 (i)area of certification or licensure; (ii)academic major; and
 (iii)subject area for which the teacher has been prepared to teach. (J)A description of the extent to which teacher and school leader preparation programs are addressing shortages of teachers who meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to teacher certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act, by area of certification and licensures, subject, and specialty, in the State’s public schools, as well as shortages of effective school leaders.
 (2)Prohibition against creating a national listThe Secretary shall not create a national list or ranking of States, institutions, or schools using the scaled scores provided under this subsection.
 (c)Data qualityThe Secretary shall prescribe regulations to ensure the reliability, validity, integrity, and accuracy of the data submitted pursuant to this section.
							(d)Report of the secretary on the quality of teacher and school leader preparation
 (1)Report cardThe Secretary shall annually provide to the authorizing committees, and publish and make widely available, a report card on teacher and school leader qualifications and preparation in the United States, including all the information reported in subparagraphs (A) through (I) of subsection (b)(1). Such report shall identify States for which eligible partnerships received a grant under this part.
 (2)Report to congressThe Secretary shall prepare and submit a report to the authorizing committees that contains the following:
 (A)A comparison of States’ efforts to improve the quality of the current and future educator workforce.
 (B)A comparison of eligible partnerships’ efforts to improve the quality of the current and future educator workforce.
 (C)The national mean and median scaled scores and pass rate on any standardized test that is used in more than one State for teacher or school leader certification or licensure.
 (3)Special ruleIn the case of a teacher or school leader preparation program with fewer than 10 scores reported on any single initial teacher or school leader certification or licensure assessment during an academic year, the Secretary shall collect and publish, and make publicly available, information with respect to an average pass rate and scaled score on each State certification or licensure assessment taken over a 3-year period.
 (e)CoordinationThe Secretary, to the extent practicable, shall coordinate the information collected and published under this part among States for individuals who took State teacher or school leader certification or licensure assessments in a State other than the State in which the individual received the individual’s most recent degree.
							206.Teacher development
 (a)Annual goalsEach institution of higher education that conducts a traditional teacher preparation program (including programs that offer any ongoing professional development programs) or alternative routes to State certification or licensure program, and that enrolls students receiving Federal assistance under this Act, shall set annual quantifiable goals for increasing the number of prospective teachers trained in teacher shortage areas designated by the Secretary or by the State educational agency, including mathematics, science, special education, and instruction of students who are English learners.
 (b)AssurancesEach institution described in subsection (a) shall provide assurances to the Secretary that— (1)training provided to prospective teachers responds to the identified needs of the local educational agencies or States where the institution’s graduates are likely to teach, based on past hiring and recruitment trends;
 (2)training provided to prospective teachers is closely linked with the needs of schools and the instructional decisions new teachers face in the classroom;
 (3)prospective special education teachers receive coursework and training to ensure students receive a well-rounded education;
 (4)general education teachers receive training in providing instruction to diverse populations, including children with disabilities, students who are English learners, and children from low-income families; and
 (5)prospective teachers receive training on how to effectively teach in urban and rural schools, as applicable.
 (c)Rule of constructionNothing in this section shall be construed to require an institution to create a new teacher preparation area of concentration or degree program or adopt a specific curriculum in complying with this section.
							207.State functions
 (a)State assessmentIn order to receive funds under this Act, a State shall conduct an assessment using multiple indicators to identify low-performing teacher and school leader preparation programs in the State and to assist such programs through the provision of technical assistance. Each such State shall provide the Secretary with an annual list of low-performing teacher and school leader preparation programs and an identification of those programs at risk of being placed on such list, as applicable. Such assessment shall be described in the report under section 205(b). Levels of performance shall be determined solely by the State and may include—
 (1)for school leader preparation programs, criteria based on data on placement and retention, school leader effectiveness, and student outcomes; and
 (2)for teacher and school leader preparation programs, criteria based on information collected pursuant to this part, including progress in meeting the goals of—
 (A)increasing the percentage of teachers who meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, who meet the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act in the State, including increasing professional development opportunities;
 (B)if valid and reliable data are available, increasing the percentage of principals and other school leaders who receive ratings of effective or above in State school leader evaluation and support systems (as described in section 2101(c)(4)(B)(ii) of the Elementary and Secondary Education Act of 1965);
 (C)improving student academic achievement for elementary and secondary students; and (D)raising the standards for entry into teaching and school leadership.
 (b)Termination of eligibilityAny teacher or school leader preparation program from which the State has withdrawn the State’s approval, or terminated the State’s financial support, due to the low performance of the program based upon the State assessment described in subsection (a)—
 (1)shall be ineligible for any funding for professional development activities awarded by the Department;
 (2)may not be permitted to accept or enroll any student who receives aid under title IV in the institution’s teacher preparation program;
 (3)shall provide transitional support, including remedial services if necessary, for students enrolled at the institution at the time of termination of financial support or withdrawal of approval; and
 (4)shall be reinstated upon demonstration of improved performance, as determined by the State. (c)Negotiated rulemakingIf the Secretary develops any regulations implementing subsection (b)(2), the Secretary shall submit such proposed regulations to a negotiated rulemaking process, which shall include representatives of States, institutions of higher education, and educational and student organizations.
 (d)Application of the requirementsThe requirements of this section shall apply to both traditional teacher and school leader preparation programs and alternative routes to State certification and licensure programs.
							208.General provisions
 (a)MethodsIn complying with sections 205 and 206, the Secretary shall ensure that States and institutions of higher education use fair and equitable methods in reporting and that the reporting methods do not reveal personally identifiable information.
 (b)Special ruleFor each State that does not use content assessments as a means of ensuring that all teachers teaching the subjects that are part of a well-rounded education within the State meet the applicable State certification and licensure requirements, including requirements for certification obtained through alternative routes to certification, in accordance with the State plan submitted or revised under section 1111 of such Act, and that each person employed as a special education teacher in the State who teaches elementary school or secondary school meets the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act, the Secretary shall—
 (1)to the extent practicable, collect data comparable to the data required under this part from States, local educational agencies, institutions of higher education, or other entities that administer such assessments to teachers or prospective teachers; and
 (2)notwithstanding any other provision of this part, use such data to carry out requirements of this part related to assessments, pass rates, and scaled scores.
								(c)Release of information to teacher and school leader preparation programs for program improvement
 (1)In generalFor the purpose of improving teacher and school leader preparation programs, a State that receives funds under this Act, or that participates as a member of a partnership, consortium, or other entity that receives such funds, shall regularly provide to a teacher or school leader preparation program any and all pertinent education-related information that—
 (A)may enable the teacher or school leader preparation program to evaluate the effectiveness of the program’s graduates or the program itself; and
 (B)is possessed, controlled, or accessible by the State. (2)Content of informationThe information described in paragraph (1)—
 (A)shall include an identification of specific individuals who graduated from the teacher or school leader preparation program to enable the teacher or school leader preparation program to evaluate the information provided to the program from the State with the program’s own data about the specific courses taken by, and field experiences of, the individual graduates; and
 (B)may include— (i)kindergarten through grade 12 academic achievement and demographic data, without revealing personally identifiable information about an individual student, for students who have been taught by graduates of the teacher preparation program; and
 (ii)teacher or school leader effectiveness evaluations for teachers or school leaders who graduated from the teacher or school leader preparation program.
										209.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated to carry out this part such sums as may be necessary for fiscal year 2020 and each of the 5 succeeding fiscal years.
 (b)Evaluation, research, and disseminationFrom the amount appropriated in a fiscal year under subsection (a), the Secretary may reserve up to 5 percent for evaluation, research, and dissemination activities carried out pursuant to section 204(d), such as investments in programs for the collection and analysis of outcomes-based data beyond those data required by section 205(b)..